Citation Nr: 1721445	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-13 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dumping syndrome as a result of gastric bypass surgery performed at West Los Angeles VA Medical Center (VAMC) on March 15, 2000.

2. Entitlement to service connection for dumping syndrome, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO decision. 

A Board hearing was requested and scheduled in May 2011 and the Veteran failed to report for such hearing.

This appeal was previously before the Board in October 2011, September 2014, and July 2015, and the Board remanded the claims for additional development. The case was subsequently returned to the Board.


FINDINGS OF FACT

1. The preponderance of the competent and credible medical evidence of record shows that a Roux-en-Y gastric bypass surgery performed at West Los Angeles VAMC on March 15, 2000 resulted in additional disability, namely dumping syndrome, but this additional disability did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

2. The preponderance of the competent and credible medical evidence of record shows that dumping syndrome manifested years after separation from service, and was not caused by any incident of service. The most probative evidence indicates that the current dumping syndrome is not related to service or a service-connected disability or a disability subject to VA compensation.


CONCLUSIONS OF LAW

1. The criteria for compensation benefits under 38 U.S.C.A. § 1151 for dumping syndrome have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2. The criteria for service connection for dumping syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Additional notice was provided in a December 2011 letter.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and medical records in support of his claims. VA has obtained service treatment records (STRs), VA medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained several medical opinions as to the etiology of the current dumping syndrome. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the VA examinations are collectively adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported history, medical records, and medical literature, provided rationales for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

The Veteran seeks compensation for dumping syndrome and has articulated two separate theories that he contends provide a basis for compensation. First, the Veteran contends that his dumping disorder was caused by a March 15, 2000, gastric bypass surgery performed by VA at the Los Angeles VAMC. Alternatively, he contends that his dumping disorder was secondarily caused by his service-connected psychiatric disorder or his ventral hernia disability for which he receives compensation under 38 U.S.C.A. § 1151.

Prior to the surgery, in late January 2000, a history and physical reflects that the Veteran was diagnosed with morbid obesity refractory to dietary measures, and the surgeon discussed with the Veteran the health risks of his continued morbid obesity including worsening of his degenerative joint disease and low back pain as well as increased risk of cardiovascular disease, and the risks of the RYGBP surgery including infection, gastric leak, bleeding, stroke, myocardial infarction, death, damage to local nerves, arteries and organs as well as failure of operation and need for reoperation, vitamin deficiencies, and the need for B12 repletion. Informed consents were obtained from the Veteran.

VA medical records dated on March 15, 2000 reflect that the Veteran underwent Roux-en-Y gastric bypass (RYGBP) surgery at West Los Angeles VAMC. The operative note shows that there were no surgical complications. The discharge summary shows that he tolerated the procedure well with no complications, and he was discharged three days after admission.

In August 2000, the Veteran complained of generalized weakness and intermittent diaphoresis for the past month.

A February 2001 VA resident note reflects that the Veteran complained of incontinence and back pain. A hernia was not seen on abdominal examination. A February 2001 VA attending note reflects that the Veteran complained of bowel incontinence and a back disability. The examiner stated that the incontinence may be partly related to a recent (March 2000) Roux-en-Y surgery for morbid obesity causing questionable dumping syndrome, although the Veteran related that his problems pre-existed this surgery.

A large ventral hernia was noted on examination in June 2001. A July 2001 general surgery note reflects that the Veteran was status post gastric bypass and had an abdominal ventral hernia.

In a March 2004 rating decision, compensation was awarded under 38 U.S.C.A. § 1151 for a residual ventral hernia from the gastric bypass surgery.

A February 2007 computed tomography (CT) scan of the pelvis showed a large ventral hernia defect without evidence of strangulation. In April 2008 he was diagnosed with ventral hernia after open RYGBP in 2000 at a VA facility. The treatment provider stated that the Veteran needed to lose weight prior to attempting hernia surgery. 

An April 2007 VA psychiatry note reflects that the Veteran had depression secondary to chronic medical problems including obstructive sleep apnea, morbid obesity and recurrent fecal and urinary incontinence thought to be secondary to a protruding lumbar disc. The diagnostic assessment was probable PTSD originally stemming from a back injury and currently aggravated by the newer medical complications of the original stress including the obesity itself.

In June 2007, the Veteran claimed entitlement to compensation for dumping syndrome secondary to ventral hernia. He enclosed a letter from a VA physician stating that a July 2005 stomach X-ray study (upper GI series) showed that the Veteran had dumping syndrome. The doctor noted that the Veteran had gastric bypass surgery in 2000, and this surgery might have contributed to the dumping syndrome.

In an August 2007 letter, the Veteran said that after he underwent gastric bypass surgery in March 2000, he frequently experienced dizziness, sweating, and extreme fatigue, to the point of passing out, and was later diagnosed with dumping syndrome. He reiterated his contentions in subsequent statements.

In an August 2007 letter, the Veteran's wife stated that after the Veteran underwent gastric bypass surgery in March 2000, he frequently complained of feeling weak and jittery, with sweating, dizziness, rapid heart rate, and severe diarrhea and constipation.

In a February 2008 notice of disagreement, the Veteran contended that his dumping syndrome was a residual of his ventral hernia. In a July 2008 letter, he asserted that his dumping syndrome was associated with his gastric bypass surgery and hernia.

In a September 2008 letter, the Veteran's representative contended that the Veteran's dumping syndrome was secondary to ventral hernia.

An April 2009 VA medical opinion reflects that the examiner diagnosed dumping syndrome, and opined that the likely cause of the condition was the RYGBP surgery and not the ventral hernia. The examiner indicated that the claims file was reviewed and provided a supporting rationale for the opinion, citing e-medicine research. The examiner stated that the Veteran was obese and had RYGBP surgery, then had a ventral hernia, and now has dumping syndrome. With regard to pathophysiology, the examiner indicated that clinically significant dumping syndrome occurs in approximately 10 percent of patients after gastric surgery. Dumping syndrome has characteristic alimentary and systemic manifestations. It is the most common and often disabling postprandial syndrome observed after a variety of gastric surgical procedures, such as vagotomy, pyloroplasty, gastrojejunostomy, and laparoscopic Nissan fundoplication. Dumping syndrome can be separated into early and late forms depending on the occurrence of symptoms in relation to the time elapsed after a meal. Both types occur because of rapid delivery of large amounts of osmotically active solid liquids into the duodenum. Dumping syndrome is the direct result of alterations in the storage function of the stomach and/or the pyloric emptying mechanism. 

On VA examination in April 2014, the examiner diagnosed dumping syndrome. The Veteran reported that he had gastric bypass surgery in 2000, and said that three weeks after the surgery he noticed that wound closure was getting loose, and then a week afterward, he felt "the inside" was getting loose and he told his doctors, but they did not do anything about it. Soon thereafter he had bouts of diarrhea and constipation. He denied vomiting and blood in the stool. At times his hands became sweaty, and he felt like he would pass out, which happened about once a month. The VA examiner opined that the medical evidence does not show carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing the gastric bypass surgery in March 2000. The rationale was that his symptoms were possible complications of the procedure, and worsened by his body habitus. The examiner also opined that the Veteran's dumping syndrome was less likely as not aggravated beyond natural progression by the service-connected ventral hernia. The rationale was that the Veteran's symptoms are separate from his ventral hernia.

On VA examination in November 2015, the Veteran reported that in 2000, he was referred to the bariatric clinic for gastric bypass surgery. He stated that staples were placed down the abdomen. Later, he was working in the yard and noticed the staples were undone. One month after surgery he had a large bulge in the abdomen and weakening of the abdominal muscle. He also developed periods of short-term weakness, diarrhea, bloating and the feeling that he was going to pass out. He was diagnosed with ventral abdominal hernia and dumping syndrome. From 2000 to 2015 he had a non-retractable abdominal hernia and gastrointestinal symptoms. On examination, he had a massive persistent ventral hernia.

The VA examiner considered the Veteran's medical records and reported history, as well as the examination findings. The examiner opined that the etiology of the Veteran's dumping syndrome was at least as likely as not a residual of status post gastric bypass surgery. The rationale was that according to medical literature, after gastric surgery, it can be more difficult to regulate movement of food, which dumps too quickly into the small intestine. Eating certain foods makes dumping syndrome more likely. The examiner opined that it is less likely as not that the dumping syndrome was etiologically related to or had its onset in service. The examiner stated that the Veteran was noted to have had a previous gastric bypass surgery and his dumping syndrome was at least as likely as not related to his previous gastric bypass surgery. The examiner stated that the Veteran's dumping syndrome is less likely as not caused by or aggravated (chronically worsened) by his psychiatric disability. The rationale was that based on the physical examination, the Veteran's history and the Veteran's claims file, there is currently insufficient evidence to suggest the Veteran's dumping syndrome was caused by or aggravated (chronically worsened) by his psychiatric disability. Medical literature and the claims file currently cannot suggest a relationship between the Veteran's dumping syndrome and psychiatric disability at this time. The examiner also opined that there is currently insufficient evidence to suggest the Veteran's dumping syndrome was caused by or aggravated (chronically worsened) by the aggregate impact of his service-connected disabilities, to include ventral hernia and psychiatric disability, based on the physical examination, the Veteran's history and the Veteran's claims file.

In a December 2016 brief, the Veteran's representative asserted that the VA medical opinion in 2015 was inadequate because the examiner attributed the dumping syndrome to the gastric bypass, but failed to explain why the service-connected conditions were unrelated. The representative asserted that the Veteran's obesity was attributable to his service-connected depressive disorder, and asserted that depression has a well-known manifestation of weight gain through a combination of medications and/or "comfort" eating. The representative asserted that the VA examiner should have discussed the theory of whether the depressive disorder caused or aggravated the veteran's obesity leading to the need for the gastric bypass. The representative said that the Veteran alternatively sought compensation as if service-connected for the dumping syndrome under 38 USCA § 1151, claiming that the manifestations did not occur until the time that the ventral hernia manifested. 

Compensation under 38 U.S.C.A. § 1151

A Veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

The causation element of § 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence. Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed. Cir. 2013). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. 38 C.F.R. § 3.361 (b). VA considers each involved body part or system separately. Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. § 3.361 (c)(1). Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361 (c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

According to the applicable regulations, "informed consent" means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment. See 38 C.F.R. §§ 3.361, 17.32. The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. Id.

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151  compensation, the presence of a qualifying additional disability, has been met in this case. See Viegas, 705 F.3d at 1377. The Veteran underwent gastric bypass surgery at West Los Angeles VAMC on March 15, 2000, and the clear weight of the evidence shows that his current dumping syndrome occurred after the surgery. The treatment in question was provided by VA. However, even though additional disability is shown, the Veteran's claim nonetheless fails, because he has not also established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of care. To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent. See 38 C.F.R. §  3.361 (d)(1). Merely having additional disability after VA treatment is not sufficient reason, alone, to grant his claim.

For the reasons explained below, the Board finds that the most probative and persuasive opinion evidence of record is against the Veteran's claim, and thus, entitlement to compensation under 38 U.S.C.A. § 1151 for dumping syndrome due to gastric bypass surgery performed by VA in March 2000 is denied. 

The Veteran has not established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the gastric bypass surgery. To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent. See 38 C.F.R. § 3.361 (d)(1). This has not been demonstrated.

The VA medical examinations and opinions of record are highly probative. The record reflects that informed consent was obtained from the Veteran prior to the surgery, and no complications from surgery are shown.

The April 2009 VA examiner opined that the likely cause of the condition was the RYGBP surgery and not the ventral hernia. With regard to pathophysiology, the examiner indicated that clinically significant dumping syndrome occurs in approximately 10 percent of patients after gastric surgery, and that dumping syndrome is the most common and often disabling postprandial syndrome observed after a variety of gastric surgical procedures. The April 2014 VA examiner opined that the Veteran's dumping syndrome was a possible complication of the procedure, and a similar opinion was provided by the November 2015 VA examiner. The Board finds that the preponderance of the competent and credible evidence demonstrates that the dumping syndrome was reasonably foreseeable. 

Moreover, the April 2014 VA examiner opined that the medical evidence does not show carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing the gastric bypass surgery in March 2000. The rationale was that his symptoms were possible complications of the procedure, and worsened by his body habitus. 

These probative VA medical opinions were based on a review of the Veteran's claims file and electronic medical records, considered and addressed the Veteran's contentions, and cited to pertinent clinical findings of record. See Viegas, 705 F.3d at 1377; see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole). Furthermore, the examiners were conclusive in addressing whether the Veteran's dumping syndrome had been caused by medical treatment furnished by VA, and if so, whether the proximate cause of such a disability was fault on the part of that agency. Indeed, with respect to the second question, the VA examiners provided a negative medical opinion. Moreover, the examiners supported their opinions with a comprehensive summary of the Veteran's pertinent medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The probative value of the VA examiner opinions is further bolstered by the lack of any probative contradictory medical evidence addressing the relevant issue, and the Board has no independent basis to question the VA examiners' findings absent competent and credible medical evidence to the contrary.

The Veteran has not presented or identified any medical evidence refuting the VA examiners' unfavorable conclusions. The Veteran is competent, even as a layman, to comment on things within the perception of his five senses, such as his symptoms prior to hospitalization. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159 (a)(2). However, with respect to the Veteran's lay contentions that his dumping syndrome was caused by some fault in the VA medical care, the Board finds that these assertions are outweighed by the competent medical evidence of record. The ultimate probative value of his lay assertions is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence. See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Thus, while it is clear that the Veteran sincerely believes that he has developed dumping syndrome due to surgical care by the VAMC in West Los Angeles, as discussed above, the Board finds that the evidence of record does not establish this condition is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable. 

The Board therefore finds that the preponderance of the evidence is against the claim of entitlement to § 1151 compensation for dumping syndrome, due to VA medical care on March 15, 2000. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). Accordingly, the appeal must be denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. §  3.310 (b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A review of the evidence reflects that the Veteran has been diagnosed with current dumping syndrome. Consequently, the determinative issue is whether or not this disability is attributable to his military service or a service-connected disability or a disability subject to compensation as if service-connected.

Service treatment records are entirely negative for dumping syndrome. The first medical evidence of dumping syndrome symptoms is dated in 2000, after the Veteran's March 2000 gastric bypass surgery.

The Board finds that service connection for dumping syndrome is not warranted. The preponderance of the competent and credible evidence does not demonstrate that the current dumping syndrome was incurred in or is otherwise related to service or a service-connected disability. 

The VA medical examinations and opinions of record are highly probative. The April 2009 VA examiner opined that the likely cause of the condition was the RYGBP surgery and not his ventral hernia. The examiner indicated that the Veteran was obese and had RYGBP surgery, then had a ventral hernia, and now has dumping syndrome. The April 2014 VA examiner opined that the Veteran's dumping syndrome was less likely as not aggravated beyond natural progression by the service-connected ventral hernia. The rationale was that the Veteran's symptoms are separate from his ventral hernia.

The November 2015 VA examiner opined that the etiology of the Veteran's dumping syndrome was at least as likely as not a residual of status post gastric bypass surgery. The examiner stated that the Veteran's dumping syndrome is less likely as not caused by or aggravated (chronically worsened) by his psychiatric disability. The rationale was that based on the physical examination, the Veteran's history and the Veteran's claims file, there is currently insufficient evidence to suggest the Veteran's dumping syndrome was caused by or aggravated (chronically worsened) by his psychiatric disability. Medical literature and the claims file currently cannot suggest a relationship between the Veteran's dumping syndrome and psychiatric disability at this time. The examiner also opined that there is currently insufficient evidence to suggest the Veteran's dumping syndrome was caused by or aggravated (chronically worsened) by the aggregate impact of his service-connected disabilities, to include ventral hernia and psychiatric disability, based on the physical examination, the Veteran's history and the Veteran's claims file.

While the Veteran and his representative assert that his current dumping syndrome is related to service or a service-connected disability, or to ventral hernia (a disability subject to VA compensation), as lay persons, they have not shown that they have specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of dumping syndrome is a matter not capable of lay observation, and require medical expertise to determine. Their lay opinions are outweighed by the competent and credible medical opinions of the VA examiners discussed above. Finally, with regard to the representative's contention that the Veteran's service-connected depression caused his obesity which led to his gastric bypass surgery, which led to dumping syndrome, the medical evidence does not support this contention. In this regard, the Board notes that an April 2007 VA psychiatrist opined that the Veteran's depression was secondary to chronic medical problems including obstructive sleep apnea, morbid obesity and recurrent fecal and urinary incontinence thought to be secondary to a protruding lumbar disc. 

In sum, dumping syndrome was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current dumping syndrome is related to service or a service-connected disability.

As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. §  1151 for dumping syndrome, claimed as due to VA gastric bypass surgery on March 15, 2000, is denied.

Service connection for dumping syndrome is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


